Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 12-24 are allowable over the prior art of record because the prior art does not disclose “wherein the alkaline whey protein mixture lacks a protease enzyme that selectively hydrolyzes the beta-lactoglobulin”. The prior art teaches the inclusion of enzymes at this stage, or temperatures that are higher that claimed or using acidic pH levels as opposed to basic levels in a whey protein mixture.
Claims 25-29 are allowable over the prior art of record because the prior art does not disclose a high-purity a-lactalbumin dairy composition comprising: 80 dry wt.% or more whey proteins; 5:1 or more weight ratio of α-lactalbumin to β-lactoglobulin; 1 dry wt.% or less glycomacropeptides; and. The prior art teaches the presence amounts of α-lactalbumin to β-lactoglobulin, glycomacropeptides; but not necessarily at the amounts or where amounts are not indicated. The prior art of record used in the rejection of claim 25-29 did not disclose hydrolysates of beta-lactoglobulin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793